14 F.3d 602NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
NASHVILLE NEWSPAPER PRINTING PRESSMEN'S UNION, LOCAL NO. 50,Plaintiff-Appellant,v.The TENNESSEAN, a division of Combined Communications, awholly owned subsidiary of Gannett Company, Inc.Defendant-Appellee.
No. 92-6690.
United States Court of Appeals, Sixth Circuit.
Dec. 20, 1993.

Before:  KEITH and NORRIS, Circuit Judges;  ZATKOFF, District Judge.*
PER CURIAM.


1
Plaintiff, Nashville Newspaper Printing Pressmen's Union, Local No. 50, appeals the order of the district which granted summary judgment to defendant, The Tennessean.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in granting summary judgment to defendant.


3
As the reasons why judgment should be entered for defendant have been articulated by the district court, the issuance of a full written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the judgment of the district court is affirmed upon the reasoning set out by the magistrate judge in the report and recommendation entered on July 23, 1992.



*
 The Honorable Lawrence P. Zatkoff, United States District Judge for the Eastern District of Michigan, sitting by designation